     Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 1 of 15



 1    J. RANDALL JONES, ESQ., SBN 1927
      r.jones@kempjones.com
 2    MICHAEL J. GAYAN, ESQ., SBN 11135
      m.gayan@kempjones.com
 3
      MONA KAVEH, ESQ., SBN 11825
 4    m.kaveh@kempjones.com
      KEMP JONES LLP
 5    3800 Howard Hughes Parkway, 17th Floor
      Las Vegas, Nevada 89169
 6    Telephone: (702) 385-6000
 7
      RICHARD L. STONE, ESQ. (pro hac vice)
 8    rstone@jenner.com
      DAVID R. SINGER, ESQ. (pro hac vice)
 9    dsinger@jenner.com
      AMY M. GALLEGOS, ESQ. (pro hac vice)
10
      agallegos@jenner.com
11    JENNER & BLOCK LLP
      633 West 5th Street, Suite 3600
12    Los Angeles, California 90071
      Telephone: (213) 239-5100
13

14    Attorneys for Defendants/Counterclaimant

15                                UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA

17    LAS VEGAS SUN, INC., a Nevada              Case No.: 2:19-cv-1667-GMN-VCF
      corporation,
18                                               DEFENDANTS’ LIMITED OPPOSITION
                    Plaintiff,
                                                 TO PLAINTIFF’S MOTION FOR
19    v.                                         SUBSTITUION
20    SHELDON ADELSON, an individual and
      as the alter ego of News+Media Capital
21    Group LLC and as the alter ego of Las
      Vegas Review-Journal, Inc.; PATRICK
22    DUMONT, an individual; NEWS+MEDIA
      CAPITAL GROUP LLC, a Delaware
23    limited liability company; LAS VEGAS
      REVIEW-JOURNAL, INC., a Delaware
24    corporation; and DOES, I-X, inclusive,
25
                    Defendants.
26

27

28
     Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 2 of 15



 1    LAS VEGAS REVIEW-JOURNAL, INC.,
      a Delaware corporation,
 2
                   Counterclaimant,
 3
      v.
 4
      LAS VEGAS SUN, INC., a Nevada
 5    corporation; BRIAN GREENSPUN, an
      individual and as the alter ego of Las
 6    Vegas Sun, Inc.; GREENSPUN MEDIA
      GROUP, LLC, a Nevada limited liability
 7    company, as the alter ego of Las Vegas
 8    Sun, Inc.,
                   Counterclaim Defendants.
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 3 of 15



 1    I.     Introduction

 2           Defendants do not dispute the general survivability of the Sun’s Sherman Act claims

 3    against Defendant Adelson or the substitution of Dr. Miriam Adelson, as Special Administrator

 4    of the Estate of Sheldon G. Adelson. However, Defendants oppose the Motion with respect to the

 5    survivability of the statutory trebling of damages and fee-shifting because those damages are

 6    penal rather than remedial. The Ninth Circuit has never addressed the survivability of the antitrust

 7    penalties under Rule 25(a) with respect to a deceased defendant. The well-settled federal common

 8    law extinguishes, regardless of the claim type, any penal or punitive damages when a defendant

 9    passes away. The Hicks case cited in the Motion involved the general survivability of Sherman

10    Act claims with respect to a deceased plaintiff but did not address the survivability of the punitive

11    portion of antitrust damages (i.e., two thirds of trebled damages and fee-shifting) as to a deceased

12    defendant, which raises materially different legal and policy issues. Thus, Hicks does not control

13    the outcome of the Sun’s Rule 25(a) request.

14           Under federal common law, damages intended to punish the defendant rather than

15    compensate the plaintiff do not survive the defendant’s passing. The Ninth Circuit has held that

16    the enhanced damages available under the Sherman Act are to penalize the defendant rather than

17    to compensate the plaintiff for its actual losses. See, e.g., Kline v. Coldwell, Banker & Co., 508

18    F.2d 226, 235 (9th Cir. 1974) (“The trebling of damages in [Sherman Act] cases is a statutory

19    punitive measure.”). Given this legal foundation, there is no question the Ninth Circuit would

20    follow its prior decisions and reach the conclusion reached by other courts: only the plaintiff’s

21    actual damages survive as against a deceased defendant’s estate. The enhanced antitrust damages,

22    including two thirds of trebled damages and fee-shifting, do not survive.

23           The Sun’s lone state law claim requires the same result under Nevada law. Nevada’s

24    survival statute, NRS 41.100, is consistent with federal common law in that it extinguishes all

25    claims for punitive and exemplary damages upon a defendant’s death. Application of the Nevada

26    Supreme Court’s test for determining whether statutory damages are remedial or penal, while less

27    used than its federal counterpart, ends at the same conclusion. The NUTPA’s enhanced damages,

28


                                                       1
     Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 4 of 15



 1    trebling of actual damages and fee-shifting, exist to penalize the defendant and, thus, do not

 2    survive the defendant’s death.

 3    II.    Legal Standard

 4           A.      Courts May Not Order Substitution for Extinguished Claims or Damages.

 5           Under Rule 25(a), the court may order substitution of the proper party “[i]f the party dies

 6    and the claim is not extinguished[.]” FED. R. CIV. P. 25(a). Federal law governs the survivability

 7    of federal law claims, and state law controls the survivability of state law claims. See Official

 8    Comm. of Unsecured Creditors of Exeter Holdings, Ltd. v. Haltman, 2017 WL 9485707, at *3

 9    (E.D.N.Y. Aug. 3, 2017). Under federal law, the court looks to whether a “specific federal

10    statutory directive” exists and, if no such mandate is evident, “the question of survival of a claim

11    is determined under federal common law.” Id.; see also Heikkila v. Barber, 308 F.2d 558, 561

12    (9th Cir. 1962). Under state law, “the claim would survive the litigant’s death if the applicable

13    state law creates a right of survival.” Haltman, 2017 WL 9485707, at *3.

14
             B.      Under Federal Law, Only Remedial Damages Survive Against a Deceased
15                   Defendant.

16           When the relevant law or statute lacks a survivability provision, “[a] claim survives the

17    death of a party where the relief sought is remedial and not penal in nature.” F.T.C. v. AMG

18    Servs., Inc., 2014 WL 2742872, at *2 (D. Nev. June 17, 2014) (citing United States v. NEC

19    Corp., 11 F.3d 136, 137 (11th Cir. 1993)) (emphasis added). The Supreme Court long ago held

20    that statutory damages that do not compensate a plaintiff for her actual damages are penal and

21    abate by the defendant’s death. See Ex parte Schreiber, 110 U.S. 76, 79 (1884) (holding statutory

22    damages for copyright infringement under Rev. Stat. § 4965 do not survive defendant’s death). 1

23    Courts have followed this directive by deciding the survivability question based on the specific

24    damages sought for each claim, which resulted in allowing compensatory damages to survive and

25    disallowing damages with a punitive function. See, e.g., Wheeler v. City of Santa Clara, 894 F.3d

26

27    1
        See Bolles v. Outing Co., 77 F. 966, 966–67 (2d Cir. 1897) (quoting Rev. Stat. § 4965 in place
28    at the time, which provides penal damages untethered to copyright holder’s actual damages).


                                                       2
     Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 5 of 15



 1    1046, 1056–57 (9th Cir. 2018) (differentiating survival analysis by damage type); Johnson v.

 2    Wall, 2021 WL 615306, at *3–5 (W.D. Wa. Feb. 17, 2021) (same); E.E.O.C. v. Timeless Invs.,

 3    Inc., 734 F. Supp. 2d 1035, 1057 (E.D. Cal. 2010) (same); Maakestead v. Mayo Clinic Arizona,

 4    2006 WL 2307417, at *2 (D. Ariz. Aug. 9, 2006) (same); Hanson v. Atlantic Research Corp.,

 5    2003 WL 430484, *4 (E.D. Ark. Feb. 14, 2003); Estwick v. U.S. Air Shuttle, 950 F.Supp. 493,

 6    498 (E.D.N.Y. 1996) (same); Caraballo v. South Stevedoring, Inc., 932 F.Supp. 1462, 1466 (S.D.

 7    Fla. 1996) (same).

 8              The Ninth Circuit has recognized that trying to determine whether a specific legal claim

 9    “is penal or remedial seems bound to result in the conclusion that . . . it is both.” Riggs v.

10    Government Employees Financial Corp., 623 F.2d 68, 71 (9th Cir. 1980) (quoting Epstein v.

11    Shindler, 200 F.Supp. 836, 837 (S.D.N.Y. 1961)). “The labels ‘penal’ and ‘penalty’ are often used

12    in reference to civil actions in which neither the liability nor remedy imposed is strictly penal.”

13    Bracken, 219 F.R.D. at 483 (citing Huntington v. Attrill, 146 U.S. 657, 667 (1892); Riggs, 623

14    F.2d at 71; United States v. Edwards, 667 F.Supp. 1204, 1212 (W.D. Tenn. 1987)). 2 However,

15    because the Ninth Circuit has already held that the enhanced antitrust damages are penal and

16    intended to punish the defendant, this Court need not decide whether treble damages and fee-

17    shifting are remedial or penal. See infra, Section III.A.2.

18              “The general rule is that actions for penalties do not survive the death of the defendant

19    because a deceased defendant is beyond punishment. On the other hand, actions to recompense

20    or compensate a plaintiff do survive the death of the defendant because his estate should

21    compensate for the injury caused by the defendant.” Haynes v. R.H. Dyck, Inc., 2007 WL

22    3010574, at *3 (E.D. Cal. Oct. 15, 2007) (citing Bracken v. Harris & Zide, L.L.P., 219 F.R.D.

23    481, 483 (N.D. Cal. 2004) and Derdiarian v. Futterman Corp., 223 F.Supp. 265, 296 (S.D.N.Y.

24    1963)).

25

26
      2
        Due to this ambiguity, courts in the Ninth Circuit apply a three-factored test to help determine
27    whether claims are remedial or punitive. See Bracken, 219 F.R.D. at 483–84; see also Jim 72
      Properties, LLC v. Montgomery Clearners, 151 F.Supp.3d 1092, 1098 (C.D. Cal. 2015); Berndt
28    v. California Dep’t of Corr., 2010 WL 5088220, at *1 (N.D. Cal. Dec. 8, 2010).


                                                        3
     Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 6 of 15



 1           C.      Under Nevada Law, Only Remedial Damages Survive Against a Deceased
                     Defendant.
 2

 3           Nevada’s statutory mandate regarding survivability distinguishes between a deceased

 4    plaintiff and a deceased defendant. When a plaintiff passes away, all claims and damages,

 5    “including any penalties or punitive and exemplary damages[,]” survive her passing. See NEV.

 6    REV. STAT. §§ 41.100(1), 41.100(3) (providing for survivability of punitive and exemplary

 7    damages for deceased plaintiff). However, when a defendant passes away, the courts may not

 8    award “damages awardable under NRS 42.005 or 42.010 or other damages imposed primarily for

 9    the sake of example or to punish the defendant.” Id. at § 41.100(2).

10    III.   Argument

11           A.      Ninth Circuit Law Provides that the Enhanced Antitrust Damages Exist to
                     Punish and Deter Unlawful Conduct and, Thus, Do Not Survive as Against
12                   Defendant Adelson’s Estate.

13           Defendants recognize that Ninth Circuit law provides for the general survivability of a

14    Sherman Act claim for actual damages. However, the Ninth Circuit has never addressed the

15    survivability of the statutorily enhanced antitrust damages (i.e., trebled damages and fee-shifting)

16    available under the Sherman Act. In other words, the Ninth Circuit has never specifically held

17    that a Sherman Act plaintiff may recover more than its actual damages from a deceased

18    defendant’s estate. The Hicks court certainly did not address that issue. Importantly, after Hicks,

19    the Ninth Circuit held that (1) antitrust damages are not purely remedial, see U.S. v. Mackby, 261

20    F.3d 821, 831 (9th Cir. 2001) (quoting Texas Indus., Inc. v. Radcliff Materials, Inc., 451 U.S. 630,

21    639 (1981)); and (2) the enhanced antitrust damages exist to penalize the defendant rather than

22    compensate the plaintiff. See, e.g., Kline v. Coldwell, Banker & Co., 508 F.2d 226, 235 (9th Cir.

23    1974), cert. denied, 421 U. S. 963 (1975). Thus, federal common law prohibits the survival of the

24    punitive portions of the Sherman Act damages as against Defendant Adelson’s estate.

25                   1.      Hicks is Not Squarely on Point and Does Not Control the Outcome.

26           The Hicks court held that a Sherman Act claim survives “the death of the injured party”

27    because the claim as a whole “is not an action to recover a penalty.” Hicks v. Bekins Moving &

28    Storage Co., 87 F.2d 583, 585 (9th Cir. 1937) (citing Chattanooga Foundry & Pipe Works v.


                                                       4
     Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 7 of 15



 1    Atlanta, 203 U.S. 390, 397 (1906) (declining to apply penalty-related statute of limitation to

 2    Sherman Act claim)). In its brief analysis, the Hicks court did not consider or decide whether the

 3    statutorily enhanced antitrust damages are remedial or punitive or if those damage enhancements

 4    survive against a deceased defendant’s estate.

 5           Here, Defendants challenge the survivability of the punitive portions of the Sherman Act

 6    damages, specifically anything other than the Sun’s actual damages, if any. In other words,

 7    Defendants contest the ability to treble any actual Sherman Act damages or permit fee-shifting as

 8    against Defendant Adelson’s estate because those damages do not survive his passing.

 9
             2.      Since Hicks, the Ninth Circuit has Held the Enhanced Sherman Act Damages
10                   are Punitive, Not Compensatory.

11           “The trebling of damages in [Sherman and Clayton Act] cases is a statutory punitive

12    measure.” Kline v. Coldwell, Banker & Co., 508 F.2d 226, 235 (9th Cir. 1974), cert. denied, 421

13    U. S. 963 (1975). “The very idea of treble damages [for antitrust violations] reveals an intent to

14    punish past, and to deter future, unlawful conduct, not to ameliorate the liability of wrongdoers.”

15    Mackby, 261 F.3d at 831 (quoting Texas Indus., Inc., 451 U.S. at 639). The Kline court reiterated

16    Judge Learned Hand’s statement that, under the Sherman Act, “two thirds of the recovery is not

17    remedial and inevitably presupposes a punitive purpose.” Id. (quoting Lyons v. Westinghouse

18    Electric Corp., 222 F.2d 184, 189 (2d Cir.), cert. denied, 350 U.S. 825 (1955)) (emphasis added);

19    see also Hoskins Coal & Dock Corp. v. Truax Traer Coal Co., 191 F.2d 912, 914 (7th Cir. 1951)

20    (recognizing object of antitrust treble damages and fee-shifting “clearly to inflict punishment”). 3

21    In Lyons, Judge Hand further explained that treble damages under the Sherman Act operate “like

22    a qui tam action, except that the plaintiff keeps all the penalty, instead of sharing it with the

23    sovereign.” Lyons, 222 F.2d at 189. Decades after Kline, the Ninth Circuit reiterated Judge Hand’s

24    reasoning that “treble damages pursuant to antitrust statutes are not purely remedial.” U.S. v.

25

26
      3
27      See also Acme Precision Prods., Inc. v. American Alloys Corp., 347 F.Supp. 376, 380 (W.D.
      Mo. 1972), rev’d on other grounds, 484 F.2d 1237 (8th Cir. 1973) (“[t]rebling of damages against
28    a violator of the antitrust laws is a punitive measure”).


                                                       5
     Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 8 of 15



 1    Mackby, 261 F.3d 821, 831 (9th Cir. 2001) (citing Texas Indus., Inc. v. Radcliff Materials, Inc.,

 2    451 U.S. 630, 639 (1981)).

 3           Based on the Ninth Circuit’s clear reasoning and holdings that treble damages under the

 4    Sherman Act are one third remedial and two thirds punitive, only the compensatory portion of the

 5    Sun’s Sherman Act claims survive as against Defendant Adelson’s estate.

 6
             3.      Courts Outside the Ninth Circuit Have Held the Enhanced, Punitive Antitrust
 7                   Damages Do Not Survive Against a Deceased Defendant’s Estate.

 8           Nearly 100 years ago, the Second Circuit, after determining that Sherman Act claims are

 9    at least partially remedial and survive against a deceased defendant’s estate, recognized “that the

10    measure of damages against the personal representative of a deceased tort-feasor is not always

11    the same as the amount which might have been recovered against the decedent.” Sullivan v.

12    Associated Billposters & Distributors of United States & Canada, 6 F.2d 1000, 1012 (2d Cir.

13    1925) (discussing “general rule” against non-survivability of punitive or exemplary damages and

14    collecting cases) (emphasis added). 4

15           Several other jurisdictions have adopted the Sullivan court’s reasoning and held that

16    antitrust treble damages and fee-shifting are penal and, therefore, do not survive against a

17    deceased defendant’s estate. Shortly after Sullivan was decided, one court analyzed the Sherman

18    Act’s legislative history and reached the same conclusion: that treble damages and fee-shifting

19    were “purely penal and punitive” and, thus, did not survive against a deceased defendant’s estate.

20    Haskell v. Perkins, 28 F.2d 222, 223 (D.N.J. 1928). The Haskell court recounted the comments

21    made by Senator Hoar, the Sherman Act’s co-author, 5 about including “a section establishing a

22    penalty, threefold damages. . . . which is purely penal and punitive.” Id. The Haskell court

23    recounted Senator Hoar’s explanation that the fee-shifting provision was also purely penal and

24    punitive. Id. Based on this clear legislative intent, after quoting the Sullivan decision, the Haskell

25    court held that “[t]reble damages and attorney’s fees, recoverable by injured party under Anti-

26
      4
       The Sun cited Sullivan as support for the Motion. See ECF No. 380 at 3:5–9.
27    5
        See https://www.senate.gov/senators/FeaturedBios/Featured_Bio_Hoar.htm (last visited Apr.
28    16, 2021).


                                                        6
     Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 9 of 15



 1    Trust Act, are imposed as punishment, and do not survive death of wrongdoer.” Id. at 224

 2    (emphasis added). Thus, the Sherman Act plaintiff’s recovery against the deceased defendant’s

 3    estate was “limited to the damages awarded him by the jury[.]” Id.

 4           Similarly, the Fifth Circuit cited Sullivan when it held that a Sherman Act plaintiff may

 5    only recover its actual damages from a deceased defendant’s estate. See Rogers v. Douglas

 6    Tobacco Bd. of Trade, 244 F.2d 471 (5th Cir. 1957). The Rogers court noted that “[c]ombinations

 7    in restraint of trade or tending to create or maintain a monopoly gave rise to causes of action at

 8    common law” and “public injury alone justifies the [statutory] threefold increase in damages.” Id.

 9    at 483. The Rogers court then reasoned and held:

10           The policy of the federal statute, we think, requires the survival of the cause of
             action to the extent that actual damages may be recovered. Trebling of the
11           damages seems to us to be in the nature of a penalty for the public wrong, and we
             do not think that the personal representatives would be liable for more than
12           actual damages.

13    Id. (citing Sullivan, 6 F.2d at 1012) (emphasis added). 6

14           More recently, a district court within the Southern District of New York reached the same

15    conclusion and limited Sherman Act damages as against a deceased defendant’s estate. See

16    Vandervelde v. Put & Call Brokers & Dealers Ass’n, 344 F.Supp. 118, 156–57 (S.D.N.Y. 1972).

17    The Sun curiously cites the Vandervelde court’s earlier decision to permit substitution of the estate

18    as support for the Motion. See ECF No. 380 at 3:13–15 (citing Vandervelde court’s 1967

19    substitution decision). But the Sun fails to disclose the Vandervelde court’s subsequent limitation

20    of antitrust damages against the estate to “single damages” because treble damages are penal and

21    do not survive the defendant’s death. Vandervelde, 344 F.Supp. at 156–57 (citing, among others,

22    Rogers, 244 F.2d at 483, and Sullivan, 6 F.2d at 1012). 7

23    ///

24    ///

25

26    6
        Of note, the Sun cited Rogers as support for the Motion. See ECF No. 380 at 3:9–11.
      7
27      See also Bowles v. Farmers National Bank of Lebanon, Ky., 147 F.2d 425 (6th Cir. 1945)
      (dismissing entire action under Emergency Price Control Act of 1942 after defendant passed away
28    because statutory treble damages were penal and did not survive against the estate).


                                                       7
 Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 10 of 15



 1          4.      The Sun’s Cited Authorities Do Not Support the Survival of Enhanced Antitrust
                    Damages as Against Defendant Adelson’s Estate.
 2

 3          Other than the cases referenced above, the Sun cites additional cases that lend no support

 4   to the notion that the enhanced antitrust damages survive against Defendant Adelson’s estate. See

 5   ECF No. 380 at 3:11–17. The Banana Distributors court held that its survivability ruling was “not

 6   intended to pass upon any other question as to the applicable rule of damages which will govern

 7   in the event that the liability of Werner’s estate is affirmatively determined.” 27 F.R.D. 403, 415

 8   (S.D.N.Y. 1961) (citing Rogers, 244 F.2d at 483, and Sullivan, 6 F.2d at 1012) (emphasis added).

 9   Similarly, the Lorain Journal court declined to rule on “the degree of liability of the executors

10   for damages, whether it be actual or treble,” and deferred that issue to the trial judge. 185 F.Supp.

11   808, 808 (N.D. Ohio 1957) (emphasis added).

12
            5.      The Three-Factored Survivability Test Reaches the Same Result—the Punitive
13                  Portions of Sherman Act Damages Do Not Survive.

14          Contrary to the Sun’s contention, the Rivera court did not adopt the Huntington test to

15   determine claim survivability under federal common law. See ECF No. 380 at 4:4–9. Like the

16   distinguishable Chattanooga Foundry case cited in the Hicks decision, the Rivera court used the

17   Huntington test for determining the appropriate federal statute of limitation. See Rivera v. Anaya,

18   726 F.2d 564, 567–68 (9th Cir. 1984). The Huntington court addressed whether a statute was

19   criminal or civil for purposes of comity and enforceability of a foreign judgment. See 146 U.S.

20   657, 673–74 (describing considerations for whether “statute of one state . . . is a penal law, in the

21   international sense, so that it cannot be enforced in the courts of another state”). Neither Rivera

22   nor Huntington involved the survivability of claims under Rule 25(a).

23          When determining the survivability of federal claims, specifically whether the claim is

24   remedial or punitive, courts in the Ninth Circuit have applied the following three-factored test:

25          (1) whether the purpose of the statute was to redress individual wrongs or more
            general wrongs to the public; (2) whether recovery under the statute runs to the
26          harmed individual or to the public; and (3) whether the recovery authorized by
            the statute is wholly disproportionate to the harm suffered.
27

28


                                                      8
 Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 11 of 15



 1   Bracken, 219 F.R.D. at 483–84; Berndt, 2010 WL 5088220, at *1 (N.D. Cal. Dec. 8, 2010) (citing

 2   Murphy v. Household Finance Corp., 560 F.2d 206, 209 (6th Cir. 1977); 8 Kilgo v. Bowman

 3   Transportation, Inc., 789 F.2d 859, 876 (11th Cir. 1986)). Although courts must consider all three

 4   factors, “the legislative intent behind the law is the dominant factor.” Jim 72 Properties, LLC,

 5   151 F.Supp.3d at 1098 (citing Reiserer v. United States, 479 F.3d 1160, 1165 (9th Cir. 2007)).

 6          Here, the first and most important factor—whether the purpose of the statute protects

 7   private or public interests—shows the trebled damages (i.e., the additional two thirds) serve a

 8   public and punitive function. “[T]he antitrust laws, including the Sherman Act, ‘were enacted for

 9   the protection of competition, not competitors.’” F.T.C. v. Qualcomm Inc., 969 F.3d 974, 993 (9t

10   Cir. 2020) (quoting Brunswick Corp. v. Pueblo Bowl–O–Mat, Inc., 429 U.S. 477, 488, 97 S.Ct.

11   690, 50 L.Ed.2d 701 (1977)) (emphasis in original). To be unlawful, “a monopolist’s act must

12   have an anticompetitive effect—that is, it must harm the competitive process and thereby harm

13   consumers.” Id. at 990 (quoting United States v. Microsoft Corp., 253 F.3d 34, 58 (D.C. Cir.

14   2001)) (emphasis in original). “In contrast, harm to one or more competitors will not suffice.” Id.

15   (quoting Microsoft, 253 F.3d at 58)) (emphasis in original). Thus, the Sherman Act’s clear

16   purpose is to protect the public, not individual competitors, through protecting the competitive

17   process.

18          The second factor, whether the recovery runs to the plaintiff or the public, weighs in favor

19   of finding a punitive purpose for the enhanced antitrust damages. As Judge Hand explained, the

20   Sherman Act’s treble damages operate “like a qui tam action, except that the plaintiff keeps all

21   the penalty, instead of sharing it with the sovereign.” Lyons, 222 F.2d at 189. Although the

22   plaintiff retains the penalty portion of the enhanced antitrust damages, the law makes it clear that

23   those enhanced damages penalize the defendant and benefit the public.

24
     8
25     The Murphy court recognized the “peculiar” context of the Huntington court’s comments about
     identifying penal laws and, after analyzing “interpretations and applications of Huntington in later
26   cases,” created the three-factored test. Murphy, 560 F.2d at 209 (citing Huntington, 146 U.S. at
     666–69; Bowles v. Farmers Nat. Bank of Lebanon, Ky., 147 F.2d 425, 428 (6th Cir. 1977); Porter
27   v. Household Finance Corp. of Columbus, 385 F.Supp. 336, 340–42 (S.D. Ohio 1974)). Although
     the analysis derives from Huntington, courts have crafted and used a less peculiar framework in
28   determining whether a claim for damages is remedial or penal.


                                                      9
 Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 12 of 15



 1          Finally, it should be beyond dispute that the penalties available to a successful Sherman

 2   Act plaintiff—trebling of damages and fee-shifting—are disproportionate to the actual damages.

 3          Application of the three-factored Murphy test unsurprisingly supports the Ninth Circuit’s

 4   conclusion that the enhanced antitrust damages (i.e., two thirds of treble damages and fee-shifting)

 5   exist to penalize and punish the defendant. Therefore, under controlling Ninth Circuit precedent,

 6   this Court should not allow these punitive portions of the statutory antitrust damages to survive

 7   Defendant Adelson’s death as against his estate.

 8
            B.      Under Nevada Law, the NUTPA’s Enhanced Damages are Penal and Do Not
 9                  Survive.

10          The Nevada Unfair Trade Practices Act (“NUTPA”) allows an injured party to recover

11   trebled damages and reasonable attorney fees and costs for intentional acts that restrain trade. See

12   NEV. REV. STAT. § 598A.210(2). The Nevada Supreme Court has stated that, in general, “it is

13   important to realize that treble damages have a compensatory side, serving remedial purposes in

14   addition to punitive objectives.” Webb v. Shull, 128 Nev. 85, 90, 270 P.3d 1266, 1269 (2012)

15   (quoting Cook County v. United States ex rel. Chandler, 538 U.S. 119, 130 (2003)). The Nevada

16   Supreme Court has also recognized that “[t]reble damages . . . contain both punitive and remedial

17   elements. Despite the hybrid nature of treble damages, at least one-third of treble damages is

18   remedial; the jury finds those damages necessary to compensate the victim for his loss.” Id.

19   (quoting Robert S. Murphy, Arizona RICO, Treble Damages, and Punitive Damages: Which One

20   Does Not Belong?, 22 Ariz. St. L.J. 299, 302 (1990)).

21          Under Nevada law, courts must look to the language of the statute to determine whether

22   treble damages are punitive or remedial. See id. The Nevada Supreme Court held that a statutory

23   scheme lacking any direct or indirect reference to a penalty or intentional conduct involved treble

24   damages that were remedial rather than penal. See id. at 91–92, 270 P.3d at 1270–71 (interpreting

25   NRS 113.150(4)). Thus, statutory damages are penal rather than remedial when the statutory

26   scheme contains direct references to penalties and/or intentional conduct.

27          Here, the Sun’s NUTPA claim relates to monopolization and attempted monopolization

28   because those are the only federal claims the Sun has left. See ECF No. 380 at 1:24–27; ECF No.


                                                     10
 Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 13 of 15



 1   1 at ¶¶ 153–57 (relying on federal antitrust claims); see also NEV. REV. STAT. §§ 598A.060(1)(e).

 2   The Sun’s monopolization claim requires proof of the “willful acquisition or maintenance” of

 3   monopoly power. See F.T.C. v. Qualcomm Inc., 969 F.3d 974, 990 (9th Cir. 2020) (emphasis

 4   added). The Sun’s attempted monopolization claim requires proof of a “specific intent to control

 5   prices or destroy competition,” not just an intent to harm a competitor. McGlinchy v. Shell Chem.

 6   Co., 845 F.2d 802, 811 (9th Cir. 1988) (emphasis added); see D & R Distrib. Co. v. Chambers

 7   Corp., 608 F. Supp. 1290, 1299 (E.D. Cal. 1984) (“A specific intent to destroy competition or

 8   build monopoly is essential to liability.”) (citing Knutson v. Daily Review, Inc., 548 F.2d 795, 813

 9   (9th Cir. 1976)); see also Ocean State Physicians Health Plan v. Blue Cross & Blue Shield of R.I.,

10   883 F.2d 1101, 1113 (1st Cir. 1989) (holding an intent “to crush a competitor, standing alone, is

11   insufficient to make out a violation of the antitrust laws”). Further, the NUTPA statutory scheme

12   is replete with references to penalties, including civil and criminal penalties. See, e.g., NEV. REV.

13   STAT. §§ 598A.070, 598A.090, 598A.170, 598A.180.

14          Under Webb, the specific intent required to prove the Sun’s NUTPA claim and the

15   statute’s repeated references to penalties make it clear that the purpose of the enhanced damages

16   is to penalize a defendant’s intentional misconduct. Therefore, pursuant to NRS 41.100(2), the

17   Sun’s NUTPA claim and actual damages, if any, are remedial and survive Mr. Adelson’s passing

18   but the enhanced damages (i.e., trebled damages and fee-shifting) do not survive and may not be

19   maintained against his estate.

20   ///

21

22   ///

23

24   ///

25

26   ///

27

28   ///


                                                      11
 Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 14 of 15



 1   IV.    Conclusion

 2          The Sun’s Motion for Substitution should be denied in part as to the statutory trebling of

 3   damages and fee-shifting because those claimed damages are punitive in nature and, thus, do not

 4   survive Defendant Adelson’s passing. The Sun may not recover more than its actual damages, if

 5   any, from Defendant Adelson’s estate.

 6          Dated: April 19, 2021

 7                                                   KEMP JONES, LLP

 8                                                   /s/ Michael Gayan
 9                                                   J. RANDALL JONES, ESQ., SBN 1927
                                                     MICHAEL J. GAYAN, ESQ., SBN 11135
10                                                   MONA KAVEH, ESQ., SBN 11825
                                                     3800 Howard Hughes Parkway, 17th Floor
11                                                   Las Vegas, Nevada 89169
12
                                                     RICHARD L. STONE, ESQ. (pro hac vice)
13                                                   DAVID R. SINGER, ESQ. (pro hac vice)
                                                     AMY M. GALLEGOS, ESQ. (pro hac vice)
14                                                   JENNER & BLOCK LLP
                                                     633 West 5th Street, Suite 3600
15                                                   Los Angeles, California 90071
16
                                                     Attorneys for Defendants/Counterclaimant
17

18

19

20

21

22

23

24

25

26

27

28


                                                   12
 Case 2:19-cv-01667-GMN-VCF Document 386 Filed 04/19/21 Page 15 of 15



 1                                        PROOF OF SERVICE

 2           I hereby certify that on the 19th day of April, 2021, I served a true and correct copy of the
 3   foregoing DEFENDANTS’ LIMITED OPPOSITION TO PLAINTIFF’S MOTION FOR
 4   SUBSTITUION via the United States District Court’s CM/ECF electronic filing system to all
 5   parties on the e-service list.
 6           E. Leif Reid, Bar No. 5750
             Marla Hudgens, Bar No. 11098
 7           Kristen L. Martini, Bar No. 11272
 8           Nicole Scott, Bar No. 13757
             LEWIS ROCA ROTHGERBER CHRISTIE LLP
 9           One East Liberty Street, Suite 300
             Reno, Nevada 89501
10
             Joseph M. Alioto, Pro Hac Vice
11           ALIOTO LAW FIRM
12           One Sansome Street, 35th Floor
             San Francisco, California 94104
13
             James J. Pisanelli, Bar No. 4027
14           Todd L. Bice, Bar No. 4534
             Jordan T. Smith, Bar No. 12097
15
             PISANELLI BICE PLLC
16           400 South 7th Street, Suite 300
             Las Vegas, Nevada 89101
17
             Attorneys for Plaintiff/Counterclaim Defendants
18

19
                                                     /s/ Ali Augustine
20
                                                     An employee of Kemp Jones, LLP
21

22

23

24

25

26

27

28


                                                      13
